Dewet, J.
The defendant moves the court to dismiss this bill, upon the ground that the plaintiff was not regularly constituted and appointed assignee. The objections taken to the proceedings before the master in chancery are, that the master had no jurisdiction of the matter before him, for want of the proper and necessary allegations in the petition of the creditor applying for these proceedings, to bring the case within the provisions of St. 1838, c. 163, § 19 ; it not being alleged, that the action, upon which the estate of the insolvent debtor had been attached, was founded upon contract, or on a demand which was in its nature proveable against the estate of an insolvent debtor. A further objection is made, that the warrant issued by the master in chancery was not under seal.
The assignee insists, that these objections are not open to the defendant in this action, and that the St. of 1838, c. 163, § 5, has made the assignment to him from the master conclusive evidence of his authority as assignee, in all suits prosecuted by him for any demand due, or any interest belonging to the insolvent debtor. The statute cited is in these words : “ In all suits prosecuted by the assignees for any debt, demand, right, title or interest, due or belonging to the insolvent debtor, the assignment made to them by the judge shall be conclusive evidence of their authority to sue as such assignees.” This language seems quite broad enough to embrace the present case. The intention of the legislature doubtless was, to furnish the greatest facilities, that could be allowed consistently with the legal rights of other parties, to prevent all unnecessary delay and protracted litigation in the adjustment of the estate of insolvent debtors ; and to effect this object, this clause was introduced, providing this very summary way of establishing the legal authority of the assignee to institute the suit, whenever such a question might be raised on any suit brought by him to enforce claims in favor of the insolvent.
If it be objected, that by giving such construction to the statute, the debts and demands of the insolvent may be enforced by *572one who has really no legal authority to act in the matter, the master in chancery having, without authority, improvidently issued his warrant and executed an assignment to him ; it may be answered, that so far as the defendant, in any such suit, is concerned, the assignment being made by statute the evidence of authority to institute suits, a recovery by such assignee, or payment to him, must necessarily be a legal protection for the debtor against a subsequent claim for the same demand bv another person as assignee.
As to other parties in interest, and particularly as to the protection of the insolvent debtor from the acts of persons claiming to be assignees, but without any proper and legal appointment as such, the 18th section of the statute confers on the court jurisdiction and full power of superintendence; as a court of chancery, of all cases arising under the statute, and full authority to act upon the petition of any party aggrieved by any proceedings under the same. In a proper case with proper parties, this court would have full power to arrest the proceedings, if there were an illegal and unauthorized appointment of one as assignee, and to order an injunction as to any suits at law, or other proceedings by such assignee.
The present motion to dismiss this bill must be denied.